DETAILED ACTION
Claim amendments submitted 12 April 2021 have been entered. Claims 1-3, 6, 8-13, 25-28, 30-35 are pending. Claims 9-12 are withdrawn dues to restriction. Claim 6 is objected to as allowable but dependent on a rejected base claim.  The claim amendments overcame the 112 rejections and claim objections of the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 13, 25-28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 8,189,290).
Regarding claim 1, Sakata discloses a fan assembly (fan is an intended use of the motor, and will not be given patentable weight, as the body of the claim does not dependent on the preamble for completeness as the structural of the body are able to stand alone without any named elements of a fan, such as vanes or blades, See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 
Although Sakata does not show an embodiment where the pillow comprises two flanges, such that the pillow comprises a second flange radially outward of the first flange from the central axis and extending parallel to the central axis of the fan assembly in the same direction as the first flange; wherein the first flange is characterized by an outer radial surface distal the central axis through the fan assembly and separated from the outer annular radius of the channel defined by the bushing  by a second gap distance different from the first gap distance; Saka does disclose that bushing 35 can have any number of protrusions 352 and corresponding channels 312 (col. 8, lines 11-13). Modifying bushing 35 to include another protrusion between the two shown in figure 6B will result in a corresponding channel in pillow 31 that would transform the first flange in two flanges as recited in the claim, such protrusion and channel could be constructed as shown in figure 6A. Therefore, it would have been 
Regarding claim 2, Sakata discloses the fan assembly of claim 1, wherein the second gap distance is greater than the first gap distance (fig 6A and 6B indicate the distance between the taper and protrusion 352 of the second gap is greater than the distance between the non-tapered portion and protrusion 352 of the first gap; examiner is basing this interpretation on the relative size of the figures,  both 6A and 6b are designated as the reservoir portions, so it is reasonable to conclude that the features of both figures would maintain their relative widths, heights, and gaps in order to continue to function as intended, see fig 4 reservoir at 313b, c 6 l 57; further details on gap distance would potentially overcome this interpretation). 
Regarding claim 3, Sakata discloses the fan assembly of claim 2, further comprising an adhesive joint comprising an adhesive disposed in the channel, the adhesive including a first thickness corresponding to the first gap distance and a second thickness corresponding to the second gap distance (adhesive 36 fills the space between protrusion 352 and base 31, 8 5 l 31-38, c 6 l 26-46). 

Although Sakata does not show an embodiment where the pillow comprises two flanges, such a second flange each extending from the pillow parallel to the longitudinal axis in the same direction as the first flange; Saka does disclose that bushing 35 can have any number of protrusions 352 and corresponding channels 312 (col. 8, lines 11-13). Modifying bushing 35 to include another protrusion between the two shown in figure 6B will result in a corresponding channel in pillow 31 that would transform the first flange in two flanges as recited in the claim, such protrusion and channel could be constructed as shown in figure 6A. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify bushing 35 to include three protrusions therefore resulting in the pillow having two flanges; such that the pillow comprises a second flange a second flange each extending from the pillow parallel to the longitudinal axis in the same direction as recited in the claim.

Regarding claim 25, Sakata discloses the fan assembly of claim 1, wherein the bushing further comprises a shoulder portion (fig 6b, opposing portion 351 of yoke 35), and wherein an inner radius of the shoulder portion at least partially defines an outer radial wall of the channel (fig 6b, opposing portion 351 defines the upper portion of the channel between protrusions 352). 
Regarding claim 26, Sakata discloses the fan assembly of claim 25, wherein the shoulder portion extends between the first flange and the second flange (fig 6b, opposing portion 351 defines the upper portion of the channel between protrusions 352). 
Regarding claim 27, Sakata discloses the fan assembly of claim 26, wherein the shoulder portion is recessed within a space (fig 6b, the channel between protrusions 352 is a recessed space) defined between the first flange and the second flange (fig 6b, opposing portion 351 defines the upper portion of the channel between protrusions 352). 
Regarding claim 28, Sakata discloses the fan assembly of claim 27, further comprising an adhesive (adhesive 36, c 5 l 31) disposed within the space defined between the first flange and the second flanges wherein the adhesive extends a first thickness between the first flange and the shoulder portion (fig 6b depicts a thickness between opposing portion 351 and the portion of base 31 insert into the channel), wherein the adhesive extends a second thickness between the shoulder portion and the second flange (fig 6a depicts an arrangement of a middle flange 352 with opposing portions 351 on both sides of the flange 352), and wherein the second thickness is greater than the first thickness (fig 6a and 6b depicts a varying adhesive thickness between opposing portion 351 and the base 31 because the 
Regarding claim 30, Sakata discloses the fan assembly of claim 1, further comprising a stator coil (fig 2, stator unit 3, each wound core 3, c 2 l 62). 
Regarding claim 31, Sakata discloses the fan assembly of claim 30, wherein the pillow defines a recess configured to at least partially receive the stator coil (fig 2, base 31 rises on the outer radius of the motor; both the yoke 35 and coils 3 are within the recess formed by the base 31). 
Regarding claim 32, Sakata discloses the fan assembly of claim 31, wherein the recess is located radially outward of the second flange (fig 2, since the base 31 rises on the outer radius of the motor, both flanges 352 and stator are within the recess). 
Regarding claim 33, Sakata discloses the fan assembly of claim 30, further comprising a plurality of stator coils (fig 2, at least two stator coils are depicted), the pillow defining a plurality of recesses individually located to receive a corresponding stator coil (fig 2, the two stator coils are depicted as surrounding recesses on either side of the spindle). 
Regarding claim 34, Sakata discloses the fan assembly of claim 1, further comprising a stator pole (fig 2, stator unit 3, each wound core 3 alternates electromagnetic poles as the motor is run, c 2 l 62), wherein the first flange of the pillow extends vertically towards the stator pole (fig 2, the base 31 and yoke 35 interface is below the plane of the wound cores 3; the portions of base 31 which engage yoke 35 extend upward toward the plane of the wound cores 3). 
Regarding claim 35, Sakata discloses the fan assembly of claim 1, wherein the first flange is characterized by a first vertical height (fig 6a and 6b, base 31 has inner beveled portions 313b and an flat upper portion; the flat upper portion can be taken as the first height), and wherein the second flange is characterized by a second vertical height less than the first vertical height (fig 6a and 6b a second height can be measured at the inner beveled portion 313b of the second flange).  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Sakata does not disclose “wherein the surface of the first flange is separated from the surface of the bushing extending perpendicular to the central axis of the fan assembly by a distance greater than the first gap distance.” In Sakata, the bushing extending perpendicular to the central axis is the opposing portion 351 and the first flange surface parallel to the surface of the bushing is a part of base 31. In Sakata opposing portion 351 and its parallel part of base 31 are in contact and therefore does not have a gap distance greater than the first gap distance. Therefore this limitation is not disclosed by the prior art. Furthermore, it is not obvious to combine references in order to meet the claimed element.

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. Applicant has argued that the sleeve 34 of Sakata more accurately fits the recited bushing. The argument is not persuasive, applicant has not specifically pointed out the structural claim limitations which restrict the claims to said sleeve 34. Applicant has not claimed sufficient limiting structure in the claims to distinguish their inventor over the current interpretation of Sakata.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                         
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746